NO. 07-08-0142-CR, 07-08-0143-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



JUNE 24, 2008

______________________________



CARLOS JOSE CORDOVA, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE

_______________________________



FROM THE 223RD DISTRICT COURT OF GRAY COUNTY;



NO. 7397, 7398; HONORABLE LEE WATERS, JUDGE

_______________________________





Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

ABATEMENT AND REMAND

Appellant Carlos Jose Cordova filed his notices of appeal on March 28, 2008 from his convictions of the offense of aggravated robbery and the imposed concurrent sentences of forty-five years in the Institutional Division of the Texas Department of Criminal Justice.  On February 29, 2008, the trial court filed its certifications representing that appellant has the right of appeal.  However, the appellate record reflects that appellant failed to sign the certifications as required under Texas Rules of Appellate Procedure 25.2(d).
(footnote: 1)  
See 
Tex. R. App. P. 25.2(d) (requiring the certification to be signed by appellant and a copy served on him).

Consequently, we abate the appeals and remand the causes to the 223
rd District Court of Gray County for further proceedings.  On remand, the trial court shall utilize whatever means it finds necessary to determine whether appellant desires to prosecute the appeals and, if so, to obtain his signature on an amended trial court’s certification for each cause.

If necessary, the trial court shall execute findings of fact, conclusions of law, and any necessary orders it may enter regarding the aforementioned issues and cause its findings, conclusions, and orders, if any, to be included in a supplemental clerk’s record.  The trial court shall file the supplemental clerk’s record and the supplemental reporter’s record, if any, with the Clerk of this Court by 
July 25, 2008.



Per Curiam



Do not publish.

FOOTNOTES
1: The record reflects that appellant’s attorney also failed to sign the trial court’s certification of defendant’s right of appeal.